Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. On a previous appeal to this court from a decision of the State Industrial Board dismissing the claim, such decision was reversed and the matter was remitted to the Board. (Matter of Sheehan v. Board of Trustees of Schuylerville, 256 App. Div. 148.) The State Industrial Board has now made new findings of fact and an award of compensation. Award unanimously affirmed, with costs to the State Industrial Board. (See Matter of Sheehan v. Board of Trustees of Schuylerville, 256 App. Div. 148.) Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.